DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 7-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9,10,11,12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 7,9-13, the claimed limitations do not clearly explain the difference between “ a first procedure, a second procedure, a third procedure, a fourth procedure, a fifth procedure and a sixth procedure ; as well as what they are described in the specification?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawamura ( US Pat.9,025,561).
The applied reference has a common assignee NTT with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In claims 7,10,11,13 Kawamura discloses a terminal comprising:
a processor and a transmitter a transmitter that transmits the uplink Shared channel (see fig.5; col.8; lines 52-55; UE 100 comprises a transmitter (see fig.6; col.9; lines 27-55 or fig.14; col.17; lines 50-6 ) that determines a position in a resource of an uplink shared channel and repeats a first procedure ( see col.9; lines 14-19; reference signal such as reception channel quality measurement is transmitted on PUSCH by arranging reference signals in different subcarriers ( determine position in a resource of uplink shared channel) of frequency domain); and
wherein the second procedure repeats a third procedure and shifts the position to a frequency direction in the resource (see fig.4; col.7; lines 32-54; reference signal 1 to be transmitted in layer 1 and reference signal 2 to be transmitted in layer 2 are arranged/mapped to different area of subcarriers in resource elements of frequency domain), and
wherein the third procedure sequentially maps a bit from an encoded bit sequence of uplink control information (see col.9; lines 15-20 and lines 37-42; reception quality measurement is coded (coded bits of UCI) by channel coding section 202 on data sequence to be transmitted) to the position and shifts the position to a layer direction ( see fig.4; see fig.2; col.5; lines 52-60; reference signals of respective layers are mapped in different symbols in respective layers); and
 Kawamura further discloses shifting the position to a time direction in the resource ( see fig.2; col.5; lines 52-60; reference signals of respective layers are mapped in different symbols in respective layers).  
In claim 8, Kawamura further discloses the uplink control information includes at least one of a Hybrid Automatic Repeat reQuest-Acknowledgement (HARQ-ACK)
and a Channel State Information (CSI) ( see col.6; lines 35-42 and col.9; lines 15-20; ACK/NACK and CSI are transmitted in PUCCH or PUSCH).
In claims 9, 12 Kawamura further discloses the processor repeats a fourth
procedure, wherein the fourth procedure repeats a fifth procedure and shifts the position to the time direction in the resource (see fig.2; col.5; lines 52-60; reference signals of respective layers are mapped in different symbols in respective layers),
wherein the fifth procedure repeats a sixth procedure and shifts the position to the frequency direction in the resource ( see col.7; lines 55 to col.8; lines 5; reference signal 3 to be transmitted in layer 3 and reference signal 4 to be transmitted in layer 4 are arranged/mapped to different area of subcarriers in resource elements of frequency domain), and
wherein the sixth procedure sequentially maps a bit from an encoded bit sequence of data(see col.9; lines 15-20 and lines 37-42; reception quality measurement is coded (coded bits of UCI) by channel coding section 202 on data sequence to be transmitted) and shifts the position to the layer direction (see fig.4; see fig.2; col.5; lines 52-60; reference signals of respective layers are mapped in different symbols in respective layers).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu ( US Pub.2021/0400698; Transmission Method for Uplink Control Information , and User Equipment).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413